     Case 2:18-cv-01216 Document 69 Filed 09/09/19 Page 1 of 2 PageID #: 702




                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT CHARLESTON

JULIA E. BLACKWOOD,
                 Plaintiff,


v.                                                  Civil Action No. 2:18-CV-1216
                                                    Honorable John T. Copenhaver, Jr.


BERRY DUNN, LLC,
NICOLE Y. BECNEL,
and JANE DOE(S),


                 Defendants.

               STIPULATION OF PARTIAL DISMISSAL WITH PREJUDICE

        This day came the plaintiff, Julia E. Blackwood (“Plaintiff”), by her counsel, Michael D.

Weikle, Esquire, and came the defendant Berry, Dunn, McNeil & Parker, LLC (“Berry Dunn”),

by counsel, Brian J. Moore of Dinsmore & Shohl, LLP, and advised the court that it is stipulated

by and between counsel for Plaintiff and counsel for defendant Berry Dunn that Plaintiff's breach

of promise and detrimental reliance claim (“Claim for Promissory Estoppel) against Berry Dunn

is fully compromised and settled by their entry into a separate agreement captioned “Partial

Settlement Agreement.” which is incorporated herein by reference, and by this Order Plaintiff’s

Claim for Promissory Estoppel is to be dismissed with prejudice and without costs to the

Plaintiff or Berry Dunn. As stated therein, the Partial Settlement Agreement does not include any

claim previously dismissed by the Court, and the parties retain the right to appeal the Court

rulings on those claims and/or other rulings of the Court on the motions filed in this action upon

entry of this order.




                                           Page 1 of 2
    Case 2:18-cv-01216 Document 69 Filed 09/09/19 Page 2 of 2 PageID #: 703




       WHEREUPON, the Court, perceiving no objection thereto, hereby ORDERS that the

plaintiff's Claim for Promissory Estoppel against Berry Dunn be dismissed from the docket of

this Court with prejudice, as fully compromised and settled, each party to pay their own costs.

       ENTER: ________________________________, 2019.




                                             _______________________________________
                                                   John T. Copenhaver, Jr.
                                                   Senior United States District Judge

Approved by Counsel of Record:


/s/Brian J. Moore
Hon. Brian J. Moore (KY Bar #89220)
DINSMORE & SHOHL LLP
P.O. Box 11887
Charleston, WV 25339-1887
Telephone: (304) 357-0900
Facsimile: (304) 357-0919
Email: brian.moore@dinsmore.com

Counsel for Defendant
      BERRY DUNN, LLC



_/s/Michael F. Weikle______
Michael D. Weikle, Esquire
51 Gibson Court
Tiffin, OH 44883

Counsel for Plaintiff
      JULIA E. BLACKWOOD




                                           Page 2 of 2
